

Exhibit 10.1
EXECUTION VERSION


SEPARATION AGREEMENT AND RELEASE
This Separation Agreement and Release (“Agreement”) is made by and between
Kenneth S. Parks (“Executive”) and Mylan Inc. (together with its affiliates, the
“Company”) (collectively referred to as the “Parties” or individually referred
to as a “Party”).
RECITALS
WHEREAS, Executive and the Company executed a Transition and Succession
Agreement on June 6, 2016 (the “Transition and Succession Agreement”), which,
among other matters, provides for certain terms and conditions regarding
Executive's employment with, and separation from, the Company in connection with
a “change of control” (as defined in the Transition and Succession Agreement),
including without limitation obligations that survive the termination of the
Transition and Succession Agreement and termination of Executive's employment
with the Company, as specified in Section 21 of this Agreement, and an Executive
Employment Agreement on February 25, 2019 (the “Employment Agreement”), which,
among other matters, provides for certain terms and conditions regarding
Executive's employment with, and separation from, the Company; and
WHEREAS, Upjohn Inc., Pfizer, Inc. and Mylan N.V. entered into a Business
Combination Agreement, dated July 29, 2019 (the “BCA”), pursuant to which Upjohn
Inc. and Mylan N.V. will combine to form Viatris (the “Proposed Combination”);
and
WHEREAS, the closing of the Proposed Combination (the “Closing”, and the date of
Closing, the “Closing Date”) will constitute a “Change of Control” for purposes
of the Transition and Succession Agreement; and
WHEREAS, Executive will separate from employment with the Company effective as
of September l, 2020 (the “Separation Date”) in connection with the Proposed
Combination; and
WHEREAS, the Company and Executive wish to set forth the terms of such
separation from employment with the Company.
NOW, THEREFORE, in consideration of the mutual promises made herein and
intending to be legally bound hereby, the Company and Executive hereby agree as
follows:
COVENANTS
1.Consideration and Other Terms of Separation. Effective as of the Separation
Date, Executive shall resign from all positions as an executive, officer,
employee or director of the Company and all of its parents, subsidiaries and
affiliates, and Executive shall cease to be the Chief Financial Officer of the
Company or any of its parents, subsidiaries and affiliates. Provided
1

--------------------------------------------------------------------------------



that Executive executes this Agreement and complies with its terms (including
the Second Release requirement pursuant to Section 4 below), and does not commit
a material breach of this Agreement, as described in Section 12 below:
a.Severance Payment. Executive shall be paid (i) an amount equal to $800,000 and
(ii) solely in the event the Closing occurs, an amount equal to the amount
specified in Section 5 of the Transition and Succession Agreement less the
amount set forth in clause (i) (approximately $5,753,800), in each case, in a
lump sum on the first business day after the date that is six months following
the Separation Date (or, in the case of the amount specified in clause (ii), if
later, as soon as practicable following the Closing Date), subject to applicable
deductions and withholdings required by applicable law.
b.Treatment of Equity- Based Award.
i.        Each outstanding equity-based award held by Executive as of the
Separation Date shall remain outstanding as of the Separation Date; provided,
however, that each such award shall not continue to vest in accordance with its
terms following the Separation Date.
ii.In the event the Closing does not occur, each equity-based award that is
outstanding and unvested as of the Separation Date shall be forfeited as of the
date of the termination of the BCA.
iii.Solely in the event the Closing occurs, Executive shall become vested in
each unvested restricted stock unit, performance-based restricted stock unit and
stock option held by Executive as of the Separation Date, with any applicable
performance conditions deemed achieved at target levels (except with respect to
any performance-based restricted stock units for which actual performance is
certified prior to the Closing Date, in which case such performance-based
restricted stock units shall vest based on such determined performance level).
Each such restricted stock unit and performance-based restricted stock unit will
be settled on the first business day after the date that is six months following
the Separation Date (or, if later, as soon as practicable following the Closing
Date), subject to applicable deductions and withholdings required by applicable
law. For the avoidance of doubt, any outstanding equity-based awards held by
Executive as of the Closing shall be treated in accordance with the terms of the
BCA.
iv.    Solely in the event the Closing occurs, each vested stock option held by
Executive as of the Separation Date, and each stock option that vests pursuant
to Section l(b)(iii), shall remain exercisable for the remaining term of such
stock option pursuant to the applicable award agreement (i.e., ten years from
the grant date). In the event the Closing does not occur, each vested stock
option held by Executive as of the Separation Date shall remain exercisable for
thirty (30) days following the date of the termination of the BCA.
c.Pro Rata Annual Incentive Payment for 2020. Executive shall be paid a pro rata
annual bonus for 2020, which shall be determined by reference to the bonus
Executive would have earned based on actual performance for 2020 and prorated to
reflect the number of
2

--------------------------------------------------------------------------------



days elapsed in the 2020 fiscal year through the Separation Date. The pro rata
bonus shall be paid as soon as practicable following the Company's Board of
Directors' certification of applicable performance metrics for 2020, but in no
event later than March 15, 2021.
d.Benefits. Executive (and Executive's dependents) shall continue to be eligible
to receive the health insurance benefits provided to them immediately prior to
the Separation Date, subject to Executive's payment of any employee
contributions, co-payments and similar costs, until September 1, 2021 (or, if
earlier, the date Executive obtains health insurance benefits from a subsequent
employer).
e.40l(k) Restoration Plan. Executive shall be paid the accrued and vested
benefit under the Company's 401(k) Restoration Plan on the first business day
after the date that is six months following the Separation Date.
f.Vacation Pay. The Company shall pay Executive for all unused and accrued
vacation time as of the Separation Date, less applicable deductions and
withholdings required by applicable law. This payment shall be made in a lump
sum and shall be paid on the Company's next regularly scheduled payroll date
after the Separation Date.
g.Other Benefits. Executive's participation in all other benefits and incidents
of employment, including, but not limited to, the accrual of bonuses, vacation,
and paid time off, and any additional 40l(k) plan contributions, shall cease as
of the Separation Date. Vested amounts payable to Executive under the Company's
40l(k) and other retirement plans or agreements will be paid in accordance with
the terms of such plans and agreements and applicable law. All payments
hereunder shall be subject to applicable deductions and withholdings as required
by applicable law.
h.Section 280G. The Company has engaged Ernst & Young LLP (“EY”) to perform
calculations and make the determination required under Section 8 of the
Transition and Succession Agreement, and the payments and benefits described in
this Section 1 may be subject to reduction in connection with such determination
and in accordance with Section 8 of the Transition and Succession Agreement.
Determinations of EY shall be conclusive and binding.
2.Payment of Salary and Receipt of All Benefits. Executive acknowledges and
represents that, other than the consideration to be paid pursuant to this
Agreement, Executive's final regular pay on the Company's next regularly
scheduled payroll date after the Separation Date and payment for all unused and
accrued vacation time as of the Separation Date (which will be included in
Executive's final regular pay on the Company's next regularly scheduled payroll
date after the Separation Date, subject to applicable deductions and
withholding), the Company has paid or provided all salary, wages, bonuses,
accrued vacation/paid time off, premiums, leaves, reimbursable expenses, stock,
stock options, vesting, shares pursuant to vested restricted stock units, and
any and all other benefits and compensation due to Executive by the Company and
its affiliates. To receive reimbursement for any final Company-related travel
expenses, Executive must submit a final report of all such outstanding expenses
within thirty (30) calendar days after the Separation Date, accompanied by
receipts and otherwise subject to the Company's expense reimbursement policy.
3

--------------------------------------------------------------------------------



3.First Complete General Release of Claim. In consideration of the payments to
be made under this Agreement, which Executive acknowledges Executive would not
otherwise be entitled to receive, Executive agrees that the foregoing
consideration represents settlement in full of all outstanding obligations owed
to Executive by the Company and its current and former officers, directors,
employees, agents, investors, attorneys, shareholders, administrators,
affiliates, direct and indirect parents and subsidiaries, benefit plans, plan
administrators, insurers, trustees, divisions, and subsidiaries, predecessor and
successor corporations and assigns, and all persons acting with or on behalf of
them (collectively, the “Releasees”). Executive, on Executive's own behalf and
on behalf of Executive's heirs, family members , executors, agents, and assigns,
hereby and forever releases and discharges the Releasees from any and all
claims, complaints, charges, duties, obligations, demands, or causes of action
relating to any matters of any kind, whether presently known or unknown,
suspected or unsuspected, that Executive may possess against any of the
Releasees arising from any omissions, acts, failures to act, facts, or damages
that have occurred up until and including the date Executive executes this
Agreement, including, without limitation:
a.any and all claims relating to or arising from Executive's employment
relationship with the Company and/or any of the Releasees and the termination of
that relationship;
b.any and all claims relating to, or arising from, Executive's right to
purchase, or actual purchase of shares of stock of the Company and/or any of the
Releasees, including, without limitation, any claims for fraud,
misrepresentation, breach of fiduciary duty, breach of duty under applicable
state corporate law, and securities fraud under any state or federal law;
c.any and all claims for wrongful discharge of employment; termination in
violation of public policy; discrimination; harassment; retaliation; breach of
contract, both express and implied; breach of covenant of good faith and fair
dealing, both express and implied; promissory estoppel; negligent or intentional
infliction of emotional distress; fraud; negligent or intentional
misrepresentation; negligent or intentional interference with contract or
prospective economic advantage; unfair business practices; defamation; libel;
slander; negligence; personal injury; assault; battery; invasion of privacy;
false imprisonment; conversion; and disability benefits;
d.any and all claims under any policy, agreement, understanding or promise,
written or oral, formal or informal, between any Releasee and Executive existing
as of the date hereof (whether or not known or arising before, on or after the
date Executive executes this Agreement);
e.any and all claims for violation of any federal, state, or municipal statute,
including, but not limited to, Title VII of the Civil Rights Act of 1964; the
Civil Rights Act of 1991; the Rehabilitation Act of 1973; the Americans with
Disabilities Act of 1990; the Equal Pay Act; the Fair Labor Standards Act; the
Fair Credit Reporting Act; the Age Discrimination in Employment Act of 1967; the
Older Workers Benefit Protection Act; the Employee Retirement Income Security
Act of 1974; the Worker Adjustment and Retraining Notification Act; the
4

--------------------------------------------------------------------------------



Family and Medical Leave Act; the Sarbanes-Oxley Act of 2002; the laws and
Constitution of the Commonwealth of Pennsylvania, each as amended, or any other
federal, state or local law, regulation ordinance or common law;
f.any and all claims for violation of the federal or any state constitution;
g.any and all claims arising out of any other laws and regulations relating to
employment or employment discrimination;
h.any claim for any loss, cost, damage, or expense arising out of any dispute
over the non-withholding or other tax treatment of any of the proceeds received
by Executive as a result of this Agreement;
i.any and all claims for attorneys' fees and costs; and
j.any other claims whatsoever.
Executive agrees that the Release set forth in this section shall be and remain
in effect in all respects as a complete general release as to the matters
released. This Release does not extend to any obligations incurred under this
Agreement, Executive's indemnification rights under Executive's Employment
Agreement and Transition and Succession Agreement, any claims accruing after the
execution of this Agreement, or any rights Executive may have under any D&O
insurance policy maintained by the Company and/or any of the Releasees. This
Release does not release claims that cannot be released as a matter of law,
including, but not limited to, Executive's right to file a charge with or
participate in a charge by the Equal Employment Opportunity Commission, or any
other local, state, or federal administrative body or government agency that is
authorized to enforce or administer laws related to employment, against the
Company (with the understanding that any such filing or participation does not
give Executive the right to recover any monetary damages against the Company
and/or any of the Releasees; and Executive's release of claims herein bars
Executive from recovering such monetary relief from the Company and/or any of
the Releasees). Executive represents that Executive has made no assignment or
transfer of any right, claim, complaint, charge, duty, obligation, demand, cause
of action, or other matter waived or released by this Section 3.
4.Second Release of Claims. Executive agrees that the foregoing consideration is
subject to his execution, not later than 21 days following the Separation Date,
of a second release of claims (the “Second Release”) in the form attached hereto
as Appendix A, and the non­ revocation of the Second Release during the period
specified therein. If Executive fails to execute and deliver the Second Release
within 21 days following the Separation Date, or if Executive revokes the Second
Release as provided therein, Executive shall forfeit his right to receive the
compensation and benefits provided under this Agreement.
5.Acknowledgment that Waiver of Claims is Knowing and Voluntary. Executive
acknowledges that Executive is waiving and releasing any rights Executive may
have under the Age Discrimination in Employment Act of 1967 (“ADEA'') and that
this waiver and release is knowing and voluntary. Executive agrees that this
waiver and release does not apply to any
5

--------------------------------------------------------------------------------



rights or claims that may arise under the ADEA after the date Executive executes
this Agreement. Executive acknowledges that the consideration given for this
waiver and release is in addition to anything of value to which Executive was
already entitled. Executive further acknowledges that Executive has been advised
by this writing that: (a) Executive should consult with an attorney prior to
executing this Agreement; and (b) nothing in this Agreement prevents or
precludes Executive from challenging or seeking a determination in good faith of
the validity of this waiver under the ADEA, nor does it impose any condition
precedent, penalties, or costs for doing so, unless specifically authorized by
federal law.
6.Unknown Claims. Executive acknowledges that Executive has been advised to
consult with legal counsel and that Executive is familiar with the principle
that a general release does not extend to claims that the releaser does not know
or suspect to exist in Executive's favor at the time of executing the release,
which, if known by Executive, must have materially affected Executive's
settlement with the Releasee. Executive, being aware of said principle, agrees
to expressly waive any rights Executive may have to that effect, as well as
under any other statute or common law principles of similar effect.
7.No Pending or Future Lawsuits. Executive represents that Executive has no
lawsuits, claims, or actions pending in Executive's name, or on behalf of any
other person or entity, against the Company or any of the other Releasees.
Executive also represents that Executive does not intend to bring any claims on
Executive's own behalf or on behalf of any other person or entity against the
Company or any of the other Releasees.


8.Confidentiality. Executive reaffirms and agrees to observe and abide by the
“Agreement Relating to Patents, Copyrights, Inventions, Confidentiality and
Proprietary Information” entered into between Executive and the Company and any
and all amendments and supplements thereto, surviving Section 5 of the
Employment Agreement and surviving Section 9(a) of the Transition and Succession
Agreement (collectively, the “Confidentiality Agreement”). For the avoidance of
doubt, Confidential Information thereunder includes, without limitation,
information or materials regarding the Company's plans, strategies, governance
or operations, including any discussions or deliberations relating thereto.


9.Trade Secrets and Confidential Information/Company Property/Inquiries.
Executive's signature below constitutes Executive's representation that as of
the Separation Date, Executive shall (a) remove from any and all devices,
records, files, folders, cameras, media, internet sites, electronic or digital
devices, and any and all other sources, all documents, tapes, photographs,
recordings, images, reproductions, electronic files, and other items provided to
Executive by the Company and/or any of the Releasees, developed or obtained by
Executive in connection with Executive's employment with the Company, or
otherwise belonging to the Company and/or any of the Releasees, and (b) return
all documents, tapes, photographs, recordings, images, reproductions, electronic
files, and other items provided to Executive by the Company, developed or
obtained by Executive in connection with Executive's employment with the
Company, or otherwise belonging to the Company, including but not limited to any
personal computer(s), BlackBerry, iPhone, iPad, tapes, photographs, recordings,
images, reproductions, electronic files, and other items. Executive further
represents that Executive will not misuse or
6

--------------------------------------------------------------------------------



disclose any of the Company's and/or any of the Releasees' confidential,
proprietary, or trade secret information to any third party other than a law
enforcement or authorized regulatory agency of the United States Government or
any state or local government. In addition, Executive will abide by the
Company's external communication policy, such that in the event Executive
receives any media, financial community or other third-party inquiries regarding
the Company, except as provided in Section 10 of this Agreement, Executive will
not respond (nor will Executive initiate any such contact) and will promptly
notify the Company's Global Public Affairs Department at 724.514.1968 or
gpa@mylan.com, or any successor department.


10.Limits on Cooperation; Compliance. Executive agrees that Executive will not
knowingly encourage, counsel, or assist any attorneys or their clients in the
presentation or prosecution of any disputes, differences, grievances, claims,
charges, or complaints by any third party, other than a law enforcement or
authorized regulatory agency of the United States Government or any state or
local government, against any of the Releasees. Executive may, however, respond
to a lawful subpoena or other court order to do so or as related directly to the
ADEA waiver in this Agreement or as otherwise required by law. Executive agrees
both to promptly notify the Company upon receipt of any such subpoena or court
order, and to furnish, within three (3) business days of its receipt, a copy of
such subpoena or other court order. If approached by anyone, other than a law
enforcement or authorized regulatory agency of the United States Government or
any state or local government, for counsel or assistance in the presentation or
prosecution of any disputes, differences, grievances, claims, charges, or
complaints against any of the Releasees, Executive shall state no more than that
Executive cannot provide counsel or assistance. If approached for counsel or
assistance as aforementioned, whether by private parties or law enforcement or
regulatory agencies, Executive shall promptly notify the Company of such an
occurrence, and provide information to the Company regarding any such
communication. While Executive may respond to inquiries by law enforcement or
regulatory agencies, Executive shall notify any such agencies of Executive's
obligations with respect to confidentiality under this Agreement, the
Confidentiality Agreement, the Transition and Succession Agreement, and any
other applicable agreements, and Executive shall continue to honor such
obligations in the course of responding to law enforcement or regulatory agency
inquiries, as lawfully permitted. Executive understands that nothing contained
in this Agreement limits Executive's ability to file a charge or complaint with
the Securities and Exchange Commission (the “SEC”) pursuant to Section 21F of
the Securities Exchange Act of 1934, as amended, limits Executive's ability to
communicate with the SEC pursuant to such provision or limits Executive's right
to receive an award for information provided to the SEC pursuant to such
provision. Furthermore, Executive hereby represents that Executive is not aware
of any violation of any Company policy or the Company's Code of Conduct in any
event which could cause harm (financial or otherwise) to the Company or any of
its subsidiaries, parents or affiliates or their respective properties,
shareholders, employees or prospects, other than matters which Executive has
previously reported to the Office of Global Compliance or the Mylan Legal
Department.
Executive shall use Executive's best efforts to consult with the Company and
respond to the Company's reasonable requests for information or follow-up
assistance pertaining to work Executive performed on behalf of the Company
and/or any subsidiary or affiliate, or other matters in which Executive was
involved or of which Executive was otherwise aware, prior to
7

--------------------------------------------------------------------------------



the Separation Date. Executive's obligations hereunder shall include without
limitation Executive's response to requests of legal counsel for the Company
and/or any subsidiary or affiliate regarding any legal matters or proceedings of
any kind currently pending or which may arise after the Separation Date. The
Company will reimburse Executive for any expenses incurred by Executive in
connection with such requests or assistance if approved by the Company's Legal
Department and supported by required documentation. No payment made to Executive
hereunder is intended to be or shall be interpreted as a payment for testimony
in any legal matter. Executive understands that Executive is to provide
Executive's good faith assistance, and agrees to provide truthful responses to
any requests for information or testimony.
11.Non-Disparagement. Executive agrees to refrain from any disparaging
statements, including but not limited to statements that amount to libel or
slander, about the Company, its direct and indirect parents, subsidiaries or
affiliated companies, and/or any of its or their current or former employees,
officers, or directors, and/or any of the other Releasees including, without
limitation, the business, products, intellectual property, financial standing,
future, or other employment, compensation, benefit, or personnel practices of
the Company and/or any of the Releasees. Executive further agrees to refrain
from any disparaging statements, including but not limited to libel or slander,
about any of the Releasees that pertain to any personal or confidential matters
that may cause embarrassment to any of the Releasees or may result in any
adverse effect on the professional or personal reputation of any of the
Releasees. The foregoing restrictions shall not apply to any testimony that
Executive is compelled by law to give (whether written or verbal). The Company
agrees to instruct its executive officers to refrain from any disparaging
statements, including but not limited to libel or slander, about Executive that
pertain to any personal or confidential matters that may cause embarrassment to
Executive or may result in any adverse effect on the professional or personal
reputation of Executive. The foregoing restrictions shall not apply to any
testimony that any executive officer of the Company is compelled to give by law
(whether written or verbal).
12.Breach.
a.Material Breach of Agreement. In addition to the rights provided in Section 20
below, if Executive commits a material breach of this Agreement, which shall
include without limitation any breach of Sections 8, 9, 10 and 11 of this
Agreement, and any breach of the Confidentiality Agreement, surviving Section 6
(non-competition and non-solicitation) of the Employment Agreement and surviving
Sections 9(b) and 9(c) (non-competition and non­solicitation) of the Transition
and Succession Agreement, the Company shall be entitled to immediately recover
and/or cease providing the payments and consideration provided to Executive
under this Agreement (including, for the avoidance of doubt, canceling any
equity awards Executive holds) and to obtain damages, except as provided by law.
b.Executive also acknowledges and agrees that Executive's compliance with
Sections 8, 9, 10 and 11 of this Agreement, the Confidentiality Agreement,
surviving Section 6 (non-competition and non-solicitation) of the Employment
Agreement and surviving Sections 9(b) and 9(c) (non-competition and
non-solicitation) of the Transition and Succession Agreement is of the essence.
The Parties agree that if the Company and/or any of the Releasees
8

--------------------------------------------------------------------------------



proves that Executive breached, intends to breach, or will breach any of these
provisions (Sections 8, 9, 10 or 11 of this Agreement, the Confidentiality
Agreement, surviving Section 6 (non-competition and non-solicitation) of the
Employment Agreement or surviving Sections 9(b) and 9(c) (non-competition and
non-solicitation) of the Transition and Succession Agreement), without limiting
any other remedies available to the Company and/or any of the Releasees, the
Company and/or any of the Releasees shall be entitled to an injunction
restraining Executive from any future or further breaches and an award of its
costs spent enforcing the applicable provision(s), including all reasonable
attorneys' fees associated with the enforcement action as provided in
Section 20, without regard to whether the Company and/or any of the Releasees
can establish actual damages from Executive's breach. Any such individual breach
or disclosure shall not excuse Executive from Executive's obligations hereunder,
nor permit Executive to make additional disclosures.
Executive expressly agrees and warrants that Executive will not, in violation of
the terms of Sections 8, 9, 10 or 11 of this Agreement, the Confidentiality
Agreement, surviving Section 6 (non-competition and non-solicitation) of the
Employment Agreement or surviving Sections 9(b) and 9(c) (non-competition and
non-solicitation) of the Transition and Succession Agreement, disclose, orally
or in writing, directly or indirectly, any of the Company's confidential,
proprietary or trade secret information to any third party other than a law
enforcement or authorized regulatory agency of the United States Government or
any state or local government. Executive warrants that Executive has not
encouraged or assisted any attorneys or their clients in the presentation or
prosecution of any disputes against the Company and/or any of the Releasees.
13.No Admission of Liability/Compromise. No action taken by the Company and/or
any of the Releasees, either previously or in connection with this Agreement,
shall be deemed or construed to be (a) an admission of the truth or falsity of
any actual or potential claims or (b) an acknowledgment or admission by the
Company and/or any of the Releasees of any fault or liability.
14.Costs. The Parties shall each bear their own costs, attorneys' fees, and
other fees incurred in connection with the preparation of this Agreement.


15.Choice of Law and Forum. This Agreement shall be construed and enforced
according to, and the rights and obligations of the parties shall be governed in
all respects by, the laws of the Commonwealth of Pennsylvania without reference
to the principles of conflicts of law thereof. Any controversy, dispute or claim
arising out of or relating to this Agreement, or the breach hereof, including a
claim for injunctive relief, or any claim which, in any way arises out of or
relates to, Executive's employment with the Company or separation from said
employment (whether such dispute arises under any federal, state or local
statute or regulation, or at common law), including but not limited to statutory
claims for discrimination, shall be resolved by arbitration in accordance with
the then current rules of the American Arbitration Association respecting
employment disputes pertaining at the time the dispute arises; provided,
however, that either party may seek an injunction in aid of arbitration with
respect to enforcement of Sections 8, 9, 10 and/or 11 of this Agreement from any
court of competent jurisdiction. The Parties agree that the hearing of any such
dispute will be held in Pennsylvania. The decision of
9

--------------------------------------------------------------------------------



the arbitrator(s) will be final and binding on all parties and any award
rendered shall be enforceable upon confirmation by a court of competent
jurisdiction. Any arbitration proceedings, decision or award rendered hereunder,
and the validity, effect and interpretation of this arbitration provision shall
be governed by the Federal Arbitration Act, 9 U.S.C. § 1 et seq. Executive and
the Company expressly consent to the jurisdiction of any such arbitrator over
them.


16.Tax Consequences. The Company makes no representations or warranties with
respect to the tax consequences of the payments and any other consideration
provided to Executive or made on Executive's behalf under the terms of this
Agreement. Executive agrees and understands that Executive is responsible for
payment, if any, of local, state, and/or federal taxes on the payments and any
other consideration provided hereunder by the Company and any penalties or
assessments thereon. Executive further agrees to indemnify and hold the Company
harmless from any claims, demands, deficiencies, penalties, interest,
assessments, executions, judgments, or recoveries by any government agency
against the Company for any amounts claimed due on account of (a) Executive's
failure to pay or delayed payment of federal or state taxes, or (b) damages
sustained by the Company by reason of any such claims, including attorneys' fees
and costs.
The intent of the parties is that payments and benefits under this Agreement
comply with Section 409A of the Internal Revenue Code (the “Code”) to the extent
subject thereto, and, accordingly, to the maximum extent permitted, this
Agreement shall be interpreted and administered to be in compliance therewith.
Notwithstanding anything contained herein to the contrary, to the extent
required in order to avoid accelerated taxation and/or tax penalties under
Section 409A of the Code, Executive shall not be considered to have terminated
employment with the Company for purposes of this Agreement and no payments shall
be due to Executive under Section 1 of this Agreement until Executive would be
considered to have incurred a “separation from service” from the Company within
the meaning of Section 409A of the Code. For purposes of this Agreement, each
amount to be paid or benefit to be provided shall be construed as a separate
identified payment for purposes of Section 409A of the Code, and any payments
described in Section 1 that are due within the “short term deferral period” as
defined in Section 409A of the Code shall not be treated as deferred
compensation unless applicable law requires otherwise. To the extent required in
order to avoid accelerated taxation and/or tax penalties under Section 409A of
the Code, amounts that would otherwise be payable and benefits that would
otherwise be provided pursuant to this Agreement during the six-month period
immediately following Executive's termination of employment shall instead be
paid on the first business day after the date that is six months following the
Separation Date (or death, if earlier). To the extent required to avoid an
accelerated or additional tax under Section 409A of the Code, amounts
reimbursable to Executive under this Agreement shall be paid to Executive on or
before the last day of the year following the year in which the expense was
incurred and the amount of expenses eligible for reimbursement (and in-kind
benefits provided to Executive) during any one year may not affect amounts
reimbursable or provided in any subsequent year; provided, however, that with
respect to any reimbursements for any taxes which Executive would become
entitled to under the terms of the Agreement, the payment of such reimbursements
shall be made
10

--------------------------------------------------------------------------------



by the Company no later than the end of the calendar year following the calendar
year in which Executive remits the related taxes.
17.Authority. The Company represents and warrants that the undersigned has the
authority to act on behalf of the Company and to bind the Company and all who
may claim through it to the terms and conditions of this Agreement. Executive
represents and warrants that Executive has the capacity to act on Executive's
own behalf and on behalf of all who might claim through Executive to bind them
to the terms and conditions of this Agreement. Each Party warrants and
represents that there are no liens or claims of lien or assignments in law or
equity or otherwise of or against any of the claims or causes of action released
herein.
18.No Representations. Executive represents that Executive has had an
opportunity to consult with an attorney and has carefully read and understands
the scope and effect of the provisions of this Agreement. Executive has not
relied upon any representations or statements made by the Company that are not
specifically set forth in this Agreement.


19.Severability. In the event that any provision or any portion of any provision
hereof or any surviving agreement made a part hereof becomes or is declared by a
court of competent jurisdiction or arbitrator to be illegal, unenforceable, or
void, this Agreement shall continue in full force and effect without said
provision or portion of provision.


20.Attorneys' Fees. Except with regard to a legal action challenging or seeking
a determination in good faith of the validity of the waiver herein under the
ADEA or otherwise prohibited by law, in the event that either Party brings an
action to enforce or effect its rights under this Agreement, the prevailing
Party shall be entitled to recover its costs and expenses, including the costs
of mediation, arbitration, litigation, court fees, and reasonable attorneys'
fees incurred in connection with such an action. Such costs and expenses shall
be paid to the prevailing party as soon as practicable after the legal action is
resolved and in no event later than March 15 of the year following resolution of
the legal action.
21.Entire Agreement. This Agreement, the surviving provisions of the Employment
Agreement (i.e., Sections 5, 6, 7, 8 and 10) and the surviving provisions of the
Transition and Succession Agreement (i.e., Sections 8, 9(a), 9(b), 9(c), 11, and
12) and the Confidentiality Agreement represent the entire agreement and
understanding between the Company and Executive concerning the subject matter of
this Agreement and Executive's employment with and separation from the Company
and the events leading thereto and associated therewith, and supersede and
replace any and all prior negotiations, representations, agreements and
understandings concerning the subject matter of such agreements, Executive's
relationship with the Company, and Executive's obligations following employment
with the Company. Executive acknowledges, reaffirms and agrees to observe and
abide by all obligations that survive termination of the Employment Agreement.
22.No Oral Modification. This Agreement may only be amended in a writing signed
by Executive and the Company.
11

--------------------------------------------------------------------------------



23.Governing Law. The laws of the Commonwealth of Pennsylvania govern this
Agreement, without regard for choice-of-law provisions. Executive consents to
personal and exclusive jurisdiction and venue in the Commonwealth of
Pennsylvania.


24.Effective Date. This Agreement will become immediately effective upon
Executive's execution and delivery of this Agreement to the Company, provided
that if Executive fails to comply with this Agreement (including the Second
Release requirement pursuant to Section 4), Executive will not receive the
amounts or benefits set forth in Section 1, and this Agreement will never go
into effect.


25.Counterparts. This Agreement may be executed in counterparts and by
facsimile, and each counterpart and facsimile shall have the same force and
effect as an original and shall constitute an effective, binding agreement on
the part of each of the undersigned.


26.Voluntary Execution of Agreement. Executive understands and agrees that
Executive executed this Agreement voluntarily, without any duress or undue
influence on the part or behalf of the Company and/or any of the Releasees or
any third party, with the full intent of releasing all of Executive's claims
against the Company and any of the other Releasees. Executive acknowledges that:
(a) Executive has read this Agreement; (b) Executive has been represented in the
preparation, negotiation and execution of this Agreement by legal counsel of
Executive's own choice or has elected not to retain legal counsel; (c) Executive
understands the terms and consequences of this Agreement and of the releases it
contains; (d) Executive is fully aware of the legal and binding effect of this
Agreement and (e) Executive has been given the toll-free telephone number of the
Pennsylvania Bar Association to help Executive identify a qualified lawyer
(800-692-7375).
IN WITNESS WHEREOF, the Parties have executed this Agreement on the respective
dates set forth below.
Dated: August 5, 2020        By:     /s/ Kenneth S. Parks
                    Kenneth S. Parks




MYLAN INC.:
Dated: August 5, 2020    By:     /s/ Brian S. Roman    
                         Brian S. Roman
                         Global General Counsel


12


--------------------------------------------------------------------------------



APPENDIX A
Second Release
This release (this “Second Release”) is made by Kenneth S. Parks (“Executive”)
as of the date set forth below in connection with the Separation Agreement and
Release between Executive and Mylan Inc. (together with its affiliates, the
“Company”), made August 5, 2020 (the “Separation Agreement”), and in connection
with Executive's separation from employment with the Company. Capitalized terms
used but not defined herein shall have the meaning ascribed to them in the
Separation Agreement.
1.In consideration of the payments to be made under the Separation Agreement,
which Executive acknowledges Executive would not otherwise be entitled to
receive, Executive agrees that the consideration provided under the Separation
Agreement represents settlement in full of all outstanding obligations owed to
Executive by the Company and its current and former officers, directors,
employees, agents, investors, attorneys, shareholders, administrators,
affiliates, direct and indirect parents and subsidiaries, benefit plans, plan
administrators, insurers, trustees, divisions, and subsidiaries, predecessor and
successor corporations and assigns, and all persons acting with or on behalf of
them (collectively, the “Releasees”). Executive, on Executive's own behalf and
on behalf of Executive's heirs, family members, executors, agents, and assigns,
hereby and forever releases and discharges the Releasees from any and all
claims, complaints, charges, duties, obligations, demands, or causes of action
relating to any matters of any kind, whether presently known or unknown,
suspected or unsuspected, that Executive may possess against any of the
Releasees arising from any omissions, acts, failures to act, facts, or damages
that have occurred up until and including the date Executive executes this
Second Release, including, without limitation:
a.any and all claims relating to or arising from Executive's employment
relationship with the Company and/or any of the Releasees and the termination of
that relationship;
b.any and all claims relating to, or arising from, Executive's right to
purchase, or actual purchase of shares of stock of the Company and/or any of the
Releasees, including, without limitation, any claims for fraud,
misrepresentation, breach of fiduciary duty, breach of duty under applicable
state corporate law, and securities fraud under any state or federal law;
c.any and all claims for wrongful discharge of employment; termination in
violation of public policy; discrimination; harassment; retaliation; breach of
contract, both express and implied; breach of covenant of good faith and fair
dealing, both express and implied; promissory estoppel; negligent or intentional
infliction of emotional distress; fraud; negligent or intentional
misrepresentation; negligent or intentional interference with contract or
prospective economic advantage; unfair business practices; defamation; libel;
slander; negligence; personal injury; assault; battery; invasion of privacy;
false imprisonment; conversion; and disability benefits;



--------------------------------------------------------------------------------



d.any and all claims under any policy, agreement, understanding or promise,
written or oral, formal or informal, between any Releasee and Executive existing
as of the date hereof (whether or not known or arising before, on or after the
date Executive executes this Second Release);
e.any and all claims for violation of any federal, state, or municipal statute,
including, but not limited to, Title VII of the Civil Rights Act of 1964; the
Civil Rights Act of 1991; the Rehabilitation Act of 1973; the Americans with
Disabilities Act of 1990; the Equal Pay Act; the Fair Labor Standards Act; the
Fair Credit Reporting Act; the Age Discrimination in Employment Act of 1967; the
Older Workers Benefit Protection Act; the Employee Retirement Income Security
Act of 1974; the Worker Adjustment and Retraining Notification Act; the Family
and Medical Leave Act; the Sarbanes-Oxley Act of 2002; the laws and Constitution
of the Commonwealth of Pennsylvania, each as amended, or any other federal,
state or local law, regulation ordinance or common law;
f.any and all claims for violation of the federal or any state constitution;
g.any and all claims arising out of any other laws and regulations relating to
employment or employment discrimination;
h.any claim for any loss, cost, damage, or expense arising out of any dispute
over the non-withholding or other tax treatment of any of the proceeds received
by Executive as a result of the Separation Agreement;
i.any and all claims for attorneys' fees and costs; and
j.    any other claims whatsoever.
Executive agrees that this Second Release shall be and remain in effect in all
respects as a complete general release as to the matters released. This Second
Release does not extend to any obligations incurred under the Separation
Agreement, Executive's indemnification rights under Executive's Employment
Agreement and Transition and Succession Agreement, any claims accruing after the
execution of the Separation Agreement, or any rights Executive may have under
any D&O insurance policy maintained by the Company and/or any of the Releasees.
This Second Release does not release claims that cannot be released as a matter
of law, including, but not limited to, Executive's right to file a charge with
or participate in a charge by the Equal Employment Opportunity Commission, or
any other local, state, or federal administrative body or government agency that
is authorized to enforce or administer laws related to employment, against the
Company (with the understanding that any such filing or participation does not
give Executive the right to recover any monetary damages against the Company
and/or any of the Releasees; and Executive's release of claims herein bars
Executive from recovering such monetary relief from the Company and/or any of
the Releasees). Executive represents that Executive has made no assignment or
transfer of any right, claim, complaint, charge, duty, obligation, demand, cause
of action, or other matter waived or released by this Second Release.



--------------------------------------------------------------------------------



2.Executive acknowledges that Executive is waiving and releasing any rights
Executive may have under the Age Discrimination in Employment Act of 1967
(“ADEA'') and that this Second Release is knowing and voluntary. Executive
agrees that this Second Release does not apply to any rights or claims that may
arise under the ADEA after the date Executive executes this Second Release.
Executive acknowledges that the consideration given for this Second Release is
in addition to anything of value to which Executive was already entitled.
Executive further acknowledges that Executive has been advised by this writing
that: (a) Executive should consult with an attorney prior to executing this
Second Release; (b) Executive has twenty-one (21) days within which to consider
this Second Release; (c) Executive has seven (7) days following the execution of
this Second Release to revoke this Second Release and may do so by writing to
the Company's General Counsel; (d) this Second Release shall not be effective
until after the revocation period has expired without revocation; and (e)
nothing in this Second Release prevents or precludes Executive from challenging
or seeking a determination in good faith of the validity of this waiver under
the ADEA, nor does it impose any condition precedent, penalties, or costs for
doing so, unless specifically authorized by federal law. In the event Executive
signs this Second Release and returns it to the Company in less than the 21-day
period identified above, Executive hereby acknowledges that Executive has freely
and voluntarily chosen to waive the time period allotted for considering this
Second Release.
3.Executive acknowledges that Executive has been advised to consult with legal
counsel and that Executive is familiar with the principle that a general release
does not extend to claims that the releaser does not know or suspect to exist in
Executive's favor at the time of executing the release, which, if known by
Executive, must have materially affected Executive's settlement with the
Releasee. Executive, being aware of said principle, agrees to expressly waive
any rights Executive may have to that effect, as well as under any other statute
or common law principles of similar effect.
4.Executive hereby acknowledges and agrees that the covenant with respect to
pending or future lawsuits set forth in Section 7 of the Separation Agreement
applies to all claims released pursuant to this Second Release.
I HAVE READ, UNDERSTAND, AND VOLUNTARILY AGREE TO THE TERMS OF THIS RELEASE.
SIGNATURE:        /s/ Kenneth S. Parks                DATE: September 1, 2020
            Kenneth S. Parks



